Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2-4 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the pixel driving circuit of the first transparent display region” ……” the pixel driving circuit of the at least one second transparent display region”. There is insufficient antecedent basis for the limitation ““the pixel driving circuit”. For the purpose of the examination, the limitation is interpreted as “a pixel driving circuit of the first transparent display region” ……”a pixel driving circuit of the at least one second transparent display region”. Claims 3-4 are rejected as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 5-8, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20200295300 A1).
	Regarding claim 1, Chung (e.g., Figs. 11-12) discloses a display panel, comprising: 
a first transparent display region (display region including camera 30), at least one second transparent display region (display region including optical sensor 20) and a main display region (display region DA); 
wherein light transmittance of the first transparent display region is greater than light transmittance of the at least one second transparent display region (light transmittance of the display region including camera 30 is greater than light transmittance of the display region including optical sensor 20; Figs. 11-12 and [0189], [0195]), and the light transmittance of the at least one second transparent display region is greater than light transmittance of the main display region (light transmittance of the display region including optical sensor 20 is greater than light transmittance of the display region DA; Figs. 11-12 and Figs. 1-3 and 5); and 
a back of the display panel is provided with a first photosensitive element (camera 30; [0189]) and a second photosensitive element (optical sensor 20; [0189] and [0056]), the first photosensitive element (camera 30) requires a greater brightness of light than the second photosensitive element (optical sensor 20), a position of the first photosensitive element corresponds to a position of the first transparent display region (display region corresponding to camera 30) to enable light to pass through the first transparent display region and enter the first photosensitive element (camera 30) located on the back of the display panel (e.g., Figs. 11-12), and a position of the at least one second transparent display region corresponds to a position of the second photosensitive element (display region corresponding to optical sensor 20) to enable light to pass through the at least one second transparent display region and enter the second photosensitive element (optical sensor 20) located on the back of the display panel (e.g., Figs. 11-12).

Regarding claim 2, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, wherein a pixel arrangement of the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; display region including the camera 30 and pixels Pa around the camera 30) is the same as a pixel arrangement of the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; display region including the optical sensor 20 and pixels Pa around the optical sensor 20), a number of transistors comprised in the pixel driving circuit of the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the camera 30 including transistors) is the same as a number of transistors comprised in the pixel driving circuit of the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the optical sensor 20 including transistors), and a number of capacitors comprised in the pixel driving circuit of the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the camera 30 including capacitors) is the same as a number of capacitors comprised in the pixel driving circuit of the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the optical sensor 20 including capacitors).

Regarding claim 5, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 2, wherein a relative position relationship between pixels in the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the camera 30) is the same as a relative position relationship between pixels in the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the optical sensor 20).

Regarding claim 6, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 2, wherein a relative position relationship between a red sub-pixel R, a green sub-pixel G and a blue sub-pixel B in each pixel in the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the camera 30 including red, green, blue, and white sub-pixels; [0066]) is the same as a relative position relationship between a red sub-pixel R, a green sub-pixel G and a blue sub-pixel B in each pixel in the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the optical sensor 20 including red, green, blue, and white sub-pixels; [0066]).

Regarding claim 7, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 2, wherein the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; display region including the image pixels Pa around the camera 30) and the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; display region including the image pixels Pa around the optical sensor 20) is configured to adopt a same gamma drive (e.g., Fig. 3; same data driver 150 supply image signals to image pixels Pa around the camera 30 and the optical sensor 20, data driver includes a gamma driver).

Regarding claim 8, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, wherein the first transparent display region (e.g., Figs. 11-12; display region including camera 30) and the at least one second transparent display region are disposed adjacent to each other (e.g., Figs. 11-12; display region including optical sensor 20).

Regarding claim 19, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, wherein the main display region (display region DA) is disposed around at least part of the first transparent display region (display region including camera 30) and at least part of the at least one second transparent display region (display region including optical sensor 20).

Regarding claim 20, Chung discloses a display apparatus (e.g., Fig. 1; display device 1), comprising the display panel of claim 1.

7.	Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20210408182 A1).
Regarding claim 1, Chung (e.g., Figs. 1-25) discloses a display panel, comprising: 
a first transparent display region (display region 20), at least one second transparent display region (display region 30) and a main display region (display region 10); 
wherein light transmittance of the first transparent display region is greater than light transmittance of the at least one second transparent display region (e.g., light transmittance of the display region 20 as shown in Fig. 7 is greater than light transmittance of the display region 30 as shown in Fig. 9), and the light transmittance of the at least one second transparent display region is greater than light transmittance of the main display region (light transmittance of the display region 30 as shown in Fig. 9 is greater than light transmittance of the display region 10); and 
a back of the display panel is provided with a first photosensitive element (optical sensor 410; [0081]) and a second photosensitive element (optical sensor 420; [0082]), the first photosensitive element (optical sensor 410, e.g., camera; [0081]) requires a greater brightness of light than the second photosensitive element (optical sensor 420, e.g., face recognition sensor or proximity sensor; [0082]), a position of the first photosensitive element corresponds to a position of the first transparent display region (display region 20 corresponding to optical sensor 410; [0081]) to enable light to pass through the first transparent display region and enter the first photosensitive element (optical sensor 410) located on the back of the display panel (e.g., Figs. 1-3 and 11-13), and a position of the at least one second transparent display region corresponds to a position of the second photosensitive element (display region 30 corresponding to optical sensor 420; [0082]) to enable light to pass through the at least one second transparent display region and enter the second photosensitive element (optical sensor 420) located on the back of the display panel (e.g., Figs. 1-3 and 11-13).

Regarding claim 2, Chung (e.g., Figs. 1-25) discloses the display panel according to claim 1, wherein a pixel arrangement of the first transparent display region (relative position relationship between pixels 12 in display region 20) is the same as a pixel arrangement of the at least one second transparent display region (relative position relationship between pixels 13 in display region 30), a number of transistors comprised in the pixel driving circuit of the first transparent display region (Fig. 8; pixel circuits SPC2 including transistors) is the same as a number of transistors comprised in the pixel driving circuit of the at least one second transparent display region (Fig. 10; pixel circuits SPC3 including transistors) and a number of capacitors comprised in the pixel driving circuit of the first transparent display region (Fig. 8; pixel circuits SPC2 including capacitors) is the same as a number of capacitors comprised in the pixel driving circuit of the at least one second transparent display region (Fig. 10; pixel circuits SPC3 including capacitors).

Regarding claim 3, Chung (e.g., Figs. 1-25) discloses the display panel according to claim 2, wherein pixel resolution of the first transparent display region (e.g., Fig. 7; display regions 20) is lower than pixel resolution of the at least one second transparent display region (e.g., Fig. 9; display regions 30), and the pixel resolution of the at least one second transparent display region (e.g., Fig. 9; display regions 30) is lower than pixel resolution of the main display region (e.g., Fig. 4; display regions 10).

Regarding claim 4, Chung (e.g., Figs. 1-25) discloses the display panel according to claim 3, wherein a number of pixels of the first transparent display region (e.g., Fig. 7; display regions 20) is less than a number of pixels of the at least one second transparent display region (e.g., Fig. 9; display regions 30), and the number of pixels of the at least one second transparent display region (e.g., Fig. 9; display regions 30) is less than a number of pixels of the main display region (e.g., Fig. 4; display regions 10).

Regarding claim 5, Chung (e.g., Figs. 1-25) discloses the display panel according to claim 2, wherein a relative position relationship between pixels in the first transparent display region (e.g., Fig. 7; display regions 20) is the same as a relative position relationship between pixels in the at least one second transparent display region (e.g., Fig. 9; display regions 30).

Regarding claim 16, Chung (e.g., Figs. 1-25) discloses the display panel according to claim 1, wherein the first photosensitive element comprises a camera component (optical sensor 410, e.g., camera; [0081]), and the second photosensitive element comprises at least one of a human face recognition device or a three-dimensional imaging device (optical sensor 420, e.g., face recognition sensor or proximity sensor; [0082]), and the position of the at least one second transparent display region corresponds to a position of at least one of the human face recognition device or the three-dimensional imaging device (display region 30 corresponding to optical sensor 420; [0082]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20200295300 A1) in view of Fan (US 20210066409 A1).
Regarding claim 9, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, further comprising: a plurality of pixel driving circuits connected to light-emitting structures in the at least one second transparent display region are disposed in the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; display region including the image pixels Pa around the optical sensor 20, each pixel Pa comprising a TFT pixel driving circuit connected to an OLED). Chung does not disclose the transition display region as claimed. However, Fan (Figs. 1-15) discloses a display panel similar to that disclosed by Chung, comprising: a transition display region (transition display region B), wherein the transition display region (transition display region B) is disposed around at least part of the first transparent display region (display region A corresponding to a camera; [0036]), and the main display region (display region C) is disposed around at least part of the transition display region (transition display region B); a plurality of pixel driving circuits (TFT driving circuits DL1) connected to light-emitting structures (OLEDs P1 and P2) in the first transparent display region (display region A ) and the transition display region (transition display region B) are all disposed in the transition display region (transition display region B). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung. The combination/motivation would be to reduce an abrupt change of a light transmittance between a normal display area and an area where an optical elements is disposed, which would improve a display effect.

Regarding claim 12, Chung in view of Fan discloses the display panel according to claim 9, Chung (e.g., Figs. 11-12) discloses wherein the at least one second transparent display region (display region corresponding to optical sensor 20) and the first transparent display region (display region corresponding to camera 30) are disposed adjacent to each other. Fan (e.g., Figs. 1-15) further discloses the transition display region (transition display region B) is disposed around at least part of the first transparent display region (display region A corresponding to a camera; [0036]). Therefore, the combination of Chung and Fan discloses wherein the at least one second transparent display region and the transition display region are disposed adjacent to each other. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung for the same reason above.

Regarding claim 13, Chung in view of Fan discloses the display panel according to claim 9, Fan (e.g., Figs. 1-15) discloses wherein pixel structures of the first transparent display region (OLEDs P1 in display region A) are electrically connected to pixel driving circuits of the transition display region (TFT driving circuits in transition display region B) through electrode wires (electrode wires L). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung for the same reason above.

Regarding claim 14, Chung in view of Fan discloses the display panel according to claim 9, Chung discloses wherein a relative position relationship between pixels in the at least one second transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the optical sensor 20) is the same as a relative position relationship between pixels in the first transparent display region (Figs. 11-12 and Figs. 1-3 and 5-6; pixels Pa around the camera 30). Fan (e.g., Figs. 1-15) discloses wherein a relative position relationship between pixels in the first transparent display region (pixels P1 in display region A) is the same as a relative position relationship between pixels in the transition display region (pixels P2 in display region B). Therefore, the combination of Chung and Fan discloses wherein a relative position relationship between pixels (pixels P1) in the at least one second transparent display region is the same as a relative position relationship between pixels in the transition display region. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung for the same reason above.

10.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20200295300 A1) in view of Ang (US 20150078586 A1).
Regarding claim 15, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, wherein, along an arrangement direction of the first transparent display region (display region including camera 30) and the at least one second transparent display region (display region including optical sensor 20, such as an optical fingerprint sensor), but does not disclose a width of each of the at least one second transparent display region is greater than or equal to 10 mm. However, Chun discloses the at least one second transparent display region corresponds to an optical sensor such as a fingerprint sensor. Therefore, a width of the at least one second transparent display region is determined by a width of a fingerprint sensor. Ang discloses a width of a fingerprint sensor is of about 15 mm corresponding to the approximate width of a human fingertip. Therefore, the combination of Chung and Ang discloses a width of each of the at least one second transparent display region is greater than or equal to 10 mm. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ang to the display device of Chung, which would be to provide a display device integrated with a fingerprint sensor.

11.	Claims 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20200295300 A1) in view of Giachino (US 20180067245 A1).
Regarding claim 16, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, wherein the first photosensitive element comprises a camera component (camera 30), and the second photosensitive element comprises an infrared optical sensor 20, and the position of the at least one second transparent display region corresponds to a position of the infrared optical sensor 20. Chung does not disclose the infrared optical sensor 20 is at least one of a human face recognition device or a three-dimensional imaging device. However, Giachino (e.g., Figs. 1-5) discloses a display panel, wherein the first photosensitive element comprises a camera component ([0024]), and the second photosensitive element comprises an infrared optical sensor ([0024], and [0035]-[0037], [0044]; infrared image sensor 46), wherein the infrared optical sensor 46 is at least one of a human face recognition device or a three-dimensional imaging device ([0024], and [0035]-[0037], [0044]; infrared three-dimensional image sensor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Giachino to the infrared optical sensor of the display device of Chung. The combination/motivation would be to provide an infrared proximity sensor based on a time-of-flight measurement for a display device.

Regarding claim 17, Chung in view of Giachino discloses the display panel according to claim 1, Giachino (e.g., Figs. 1-5) discloses wherein the three-dimensional imaging device comprises a structured light three-dimensional imaging device or a time-of-flight three- dimensional imaging device ([0024], and [0035]-[0037], [0044]; infrared time-of-flight image sensor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Giachino to the infrared optical sensor of the display device of Chung for the same reason above.

12.	Claim 18 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20200295300 A1) in view of Liu (CN 111369946 A).
Regarding claim 18, Chung (e.g., Figs. 11-12) discloses the display panel according to claim 1, wherein the at least one second transparent display region comprises two second transparent display regions (e.g., Fig. 11; two display regions, each corresponding to an optical sensor 20), Chung (e.g., Figs. 11-12) discloses the two second transparent display regions are respectively disposed at a same side of the first transparent display region, but does not disclose the two second transparent display regions are respectively disposed at two sides of the first transparent display region. However, Liu (e.g., Fig. 6) disclosed a display panel similar to that disclosed by Chung, wherein the at least one second transparent display region comprises two second transparent display regions (e.g., Fig. 11; two display regions, corresponding to optical sensors 12 and 13, respectively), and the two second transparent display regions (e.g., Fig. 11; two display regions, corresponding to optical sensors 12 and 13, respectively) are respectively disposed at two sides of the first transparent display region (e.g., Fig. 11; display region corresponding to camera 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the rearrange the optical sensors of the display device of Chung. It has been held that rearrangement of parts or components in a way that does not modify the operation of the device is not a patentable improvement.

19.	Claims 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20210408182 A1) in view of Fan (US 20210066409 A1).
Regarding claim 9, Chung (e.g., Figs. 1-25) discloses the display panel according to claim 1, further comprising: a plurality of pixel driving circuits connected to light-emitting structures in the at least one second transparent display region are disposed in the at least one second transparent display region (display region 20 including the pixels 12 around the optical sensor 410, each pixel 12 comprising a TFT pixel driving circuit connected to an OLED). Chung does not disclose the transition display region as claimed. However, Fan (Figs. 1-15) discloses a display panel similar to that disclosed by Chung, comprising: a transition display region (transition display region B), wherein the transition display region (transition display region B) is disposed around at least part of the first transparent display region (display region A corresponding to a camera; [0036]), and the main display region (display region C) is disposed around at least part of the transition display region (transition display region B); a plurality of pixel driving circuits (TFT driving circuits DL1) connected to light-emitting structures (OLEDs P1 and P2) in the first transparent display region (display region A ) and the transition display region (transition display region B) are all disposed in the transition display region (transition display region B). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung. The combination/motivation would be to reduce an abrupt change of a light transmittance between a normal display area and an area where an optical elements is disposed, which would improve a display effect.

Regarding claim 10, Chung in view of Fan discloses the display panel according to claim 1, Chung discloses wherein a pixel resolution and a pixel arrangement of the first transparent display region (pixel resolution and relative position relationship between pixels 12 in display region 20) is the same as a pixel arrangement of the at least one second transparent display region (relative position relationship between pixels 13 in display region 30), a number of transistors comprised in the pixel driving circuit of the first transparent display region (Fig. 8; pixel circuits SPC2 including transistors) is the same as a number of transistors comprised in the pixel driving circuit of the at least one second transparent display region (Fig. 10; pixel circuits SPC3 including transistors) and a number of capacitors comprised in the pixel driving circuit of the first transparent display region (Fig. 8; pixel circuits SPC2 including capacitors) is the same as a number of capacitors comprised in the pixel driving circuit of the at least one second transparent display region (Fig. 10; pixel circuits SPC3 including capacitors). Fan (e.g., Figs. 1-15) further discloses the first transparent display region has a transition display region, wherein a pixel resolution and a pixel arrangement of the first transparent display region (display region A) is the same as a pixel arrangement of the transition display region (display region B), and wherein a pixel structure in the first transparent display region (OLED P1 in display region A) is electrically connected to a corresponding pixel structure (OLED P2 in display region B) with a pixel driving circuit in the transition display region (TFT driving circuits in transition display region B) through electrode wires (electrode wires L). Therefore, the combination of Chung and Fan discloses wherein pixel resolution and a pixel arrangement of the at least one second transparent display region are the same as that of the transition display region, a number of transistors comprised in each of the pixel driving circuits of the at least one second transparent display region is the same as a number of transistors comprised in each of the pixel driving circuits of the transition display region, and a number of capacitors comprised in each of the pixel driving circuits of the at least one second transparent display region are the same as a number of capacitors comprised in each of the pixel driving circuits of the transition display region. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung for the same reason above.

Regarding claim 11, Chung in view of Fan discloses the display panel according to claim 1, Chung (e.g., Figs. 1-25) discloses wherein the pixel resolution of the first transparent display region (e.g., Fig. 7; display regions 20) is lower than pixel resolution of the main display region (e.g., Fig. 4; display regions 10). Fan (e.g., Figs. 1-15) further discloses the first transparent display region has a transition display region, wherein a pixel resolution and a pixel arrangement of the first transparent display region (display region A) is the same as a pixel arrangement of the transition display region (display region B). Therefore, the combination of Chung and Fan discloses wherein the pixel resolution of the transition display region and pixel resolution of the first transparent display region are lower than pixel resolution of the main display region. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fan to the display device of Chung for the same reason above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUZHEN SHEN/Primary Examiner, Art Unit 2691